Exhibit 10.4 PROPOSED LEASE TERMS MEMORANDUM OF UNDERSTANDING This Memorandum of Understanding ("MOU") is dated as of May 1, 2012 and is between T-UPR, LLC ("Landlord") and Las Vegas Railway Express, Inc. a Delaware company ("Tenant"). For the purposes of this MOU, Landlord and Tenant shall sometimes collectively be referred to as the "Parties". This MOU sets forth the principal terms and conditions upon which the Parties would be willing to entertain entering into a lease (the "Lease"), as more particularly hereinafter described. Except with respect to the provisions of confidentiality contained herein, the execution of this MOU shall not be deemed a binding offer in any manner on either Party nor shall the execution of this MOU impose upon any of the Parties any legal obligations whatsoever in connection with the proposed Lease, unless and until the Parties enter into the final Lease containing, among other things, the terms of this MOU. Notwithstanding anything to the contrary contained herein, this MOU shall expire without the need for any further action by either party on July 31, 2012. BUILDING/COMPLEX: The Plaza Hotel and Casino (the "Hotel") BUILDING ADDRESS: 1 Main Street, Las Vegas, Nevada 89101 LANDLORD: T-UPR LLC The Plaza Hotel & Casino is owned by T-UPR LLC, a subsidiary of Tamares Real Estate Holdings, Inc. TENANT: Las Vegas Railway Express, Inc.a Delaware company (OTC:BB-XTRN) SECURITY DEPOSIT: Tenant shall invest substantial capital in the proposed leased space (the "Leased Space") as hereinafter more fully described for certain Landlord approved improvements (the "Improvements") that will become the property of the Landlord. No security deposit shall be required. PERMITTED USE: First Class operation of intercity passenger rail terminal for LVRE service between Los Angeles and Las Vegas, souvenir shop, train ticket sales, travel and entertainment booking services, and service operations related to the operation to "X" Train but excluding, among other uses, any repairs or maintenance of trains and train parts and systems (the "Service"). The intercity passenger railroad itself is hereinafter called the "X Train". 1 PROPOSED LEASE TERMS PREMISES: Terminal Area An area inside the Hotel of approximately 3,100 SF to be used for train terminal operations subject to measurement by Landlord's architect, see Exhibit A. Food Preparation Area A separate food preparation kitchen area of approximately 1,900 SF in addition to the train terminal area and the land for the siding, and pedestrian platform and walkway to the terminal (collectively the "Leased Space"). The exact location and size of the food preparation area, which shall be either in the banquet kitchen on the second floor or the employee dining room kitchen on the first floor, shall be determined and agreed upon between the parties prior to completion of ongoing Hotel renovations. All food and beverages to be served by the Tenant, wherever prepared, shall be served only on the X Train itself. Platform Area A rail siding and platform area will be constructed by Tenant, at Tenant's expense, along the Union Pacific main line, on Landlord's property, encroaching not more than twenty-five (25) feet into the existing parking area along the edge of the Tamares property that fronts the railroad tracks as shown on Exhibit B. All plans and specifications for construction of the siding and platform area shall be subject to Landlord and Union Pacific approval and all applicable laws and regulations. LEASE COMMENCEMENT DATE AND TERM: Upon full execution of the Lease. The initial term of the Lease shall be 10 years from execution. RENT COMMENCEMENT DATE: The earlier of the date upon which (i) Tenant occupies the Leased Space not including however the period following the Commencement Date during which Tenant will have access to the Leased Space for construction of tenant improvements and installation of FF&E or (ii) opens for business, but in no event later than 12 months subsequent to the Lease Commencement Date. 2 PROPOSED LEASE TERMS ADDITIONAL RENTAL RATE: Tenant shall lease the Leased Space on a NNN basis, wherein Tenant shall pay Base Rent as hereinafter set forth and shall, as Additional Rent, furnish and pay for (i) its own janitorial service, (ii) HVAC, (iii) security and trash removal service, (iv)its usage of electric power, water and sewer usage based on separate meters or sub-meters to be installed by Tenant at Tenant's sole cost, or if separate metering is not feasible, by allocation made in good faith by the Landlord, and (v) its pro rata share of Landlord's real estate taxes, insurance, building maintenance and reserves and property management. BASE RENTAL RA TE: The Base Rent to be paid by Tenant shall be the greater of 2.5% of the gross income generated on the premises by the Tenant per annum or a minimum Base Rent to be paid monthly as follows: Months #of Months Annual Rent Rate/RSF Terminal & Food Prep Area Annual Rent Rate/SF Platform Area and Siding Area 1-12 12 $
